346 So.2d 67 (1977)
Otis WILLIAMS, Petitioner,
v.
STATE of Florida, Respondent.
No. 50489.
Supreme Court of Florida.
May 12, 1977.
Theorphilus J. Rose, Gainesville, for petitioner.
Robert L. Shevin, Atty. Gen., and Raymond L. Marky, Asst. Atty. Gen., for respondent.
PER CURIAM.
We adopt the decision of the First District Court of Appeal reported at 337 So.2d 1038 (Fla. 1st DCA 1976), and affirm the conviction on the authority of Estevez v. State, 313 So.2d 692 (Fla. 1975), and Jenkins v. Wainwright, 322 So.2d 477 (Fla. 1975).
We reaffirm our holding in Estevez and Jenkins and overrule Panzavecchia v. State, 311 So.2d 782 (Fla. 3d DCA 1975).
OVERTON, C.J., and ADKINS, BOYD, ENGLAND, SUNDBERG, HATCHETT and KARL, JJ., concur.